United States Court of Appeals
                             For the Eighth Circuit
                        ___________________________

                                No. 21-2125
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                   Dale Roberson

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                     for the District of Nebraska - Lincoln1
                                  ____________

                          Submitted: November 4, 2021
                           Filed: November 18, 2021
                                 [Unpublished]
                                 ____________

Before COLLOTON, SHEPHERD, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

     Dale Roberson received a 180-month prison sentence after he pleaded guilty
to conspiring to distribute methamphetamine. See 21 U.S.C. §§ 841(a)(1),

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
841(b)(1)(A), 846. As part of the plea agreement, he waived the right to appeal his
conviction and sentence, except for, as relevant here, ineffective assistance of
counsel. In an Anders brief, Roberson’s counsel suggests that the sentence is
substantively unreasonable. See Anders v. California, 386 U.S. 738 (1967). A pro
se supplemental brief alleges that counsel was ineffective.

        The appeal waiver, which is enforceable, covers the sentencing issue. See
United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (reviewing the validity of
an appeal waiver de novo); United States v. Andis, 333 F.3d 886, 889–92 (8th Cir.
2003) (en banc) (explaining that an appeal waiver will be enforced if the appeal falls
within the scope of the waiver, the defendant knowingly and voluntarily entered into
the plea agreement and the waiver, and enforcing the waiver would not result in a
miscarriage of justice). And we decline to consider the ineffective-assistance-of-
counsel claim on direct appeal. See United States v. Ramirez-Hernandez, 449 F.3d
824, 826–27 (8th Cir. 2006) (explaining that this type of claim is “usually best
litigated in collateral proceedings”).

      Finally, we have independently reviewed the record and conclude that no
other non-frivolous issues exist. See Penson v. Ohio, 488 U.S. 75, 82–83 (1988).
Accordingly, we dismiss the appeal, grant counsel permission to withdraw, and deny
the pending pro se motion as moot.
                       ______________________________




                                         -2-